EXHIBIT NO. 10 (43)
RESTATED
ADMINISTRATIVE SERVICES AGREEMENT
Originally effective January 1, 2001
This Restated Administrative Services Agreement (hereinafter the “Agreement”) is
entered into by and between Continental Casualty Company (“CNA”), and CNA Surety
Corporation (“Surety”) effective as of July 1, 2004.
RECITALS

  (A)   WHEREAS, Surety and its subsidiaries operate and maintain personnel for
the general purposes of engagement in the business of marketing, underwriting
and administering certain types of insurance products and programs; and,     (B)
  WHEREAS, Surety and its subsidiaries have certain specialized knowledge,
capacity and regulatory compliance expertise in connection with the
administration of insurance statutes and regulations that require processing of
large volumes of information; and,     (C)   WHEREAS, CNA is a large enterprise
which maintains the capacity to provide extensive administrative, financial and
legal support services to Surety; and,     (D)   WHEREAS, CNA is the majority
shareholder of Surety, owning approximately sixty — four percent (64%) of the
stock of Surety; and,     (E)   WHEREAS, CNA and Surety each wish to purchase or
have access to certain services to be provided by the other and the parties are
willing to sell the services or provide access to those services to each other
and the parties agree that each should compensate the other for its
proportionate share of the other’s overhead which is required to support those
services.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the parties agree as follows:
AGREEMENTS

  1.   The parties shall purchase and/or have access to certain services
provided by each other and shall compensate each other therefor in accordance
with the provisions of this Agreement. Further, each party shall reimburse the
other for the proportionate cost of the other’s administrative and overhead
costs incurred in supporting the services provided pursuant to this Agreement.
The assessment charged to reimburse such costs (hereinafter the “Management
Fee”) represents each party’s share of the general and administrative corporate
overhead pool of costs of the other party. The activities included in the pool
of costs are broad in nature and apply to all Surety, Surety affiliates, CNA
Financial Corporation (“CNAF”), CNA and CNA affiliate — majority owned
operations.





--------------------------------------------------------------------------------



 



  2.   The CNA pool of costs includes expenses related to establishing senior
staff direction and developing and promoting the corporate identity. Such
expenses include, but are not limited to, the costs incurred by CNA which are
related to all or parts of the following functions: Chairman’s Office, Human
Resources, Information Technology, Corporate Finance, Loews Corporation
Management Fee, Internal Audit, Capital Management, and other financial
management activities. The CNA Management Fee will be based upon an agreed pool
of costs. The CNA Management Fee is determined according to the same cost
structure and according to the same allocation methods as CNA applies to other
CNA insurance company affiliates and subsidiaries. Expenses incurred and
payments received shall be allocated to Surety in accordance with customary
insurance accounting practices consistently applied. The CNA Management Fee
shall change each year based on the total CNA pool of costs.     3.   The Surety
pool of costs includes, but is not limited to, costs incurred to process all CNA
producer licenses and appointments and such other services as Surety may perform
for CNA. The Surety Management Fee will be based upon an agreed pool of costs.
The Surety Management Fee is determined according to the same cost structure and
according to the same allocation methods as CNA applies to other CNA insurance
company affiliates and subsidiaries. Expenses incurred and payments received
shall be allocated to CNA in accordance with customary insurance accounting
practices consistently applied. The Surety Management Fee shall change each year
based on the total Surety pool of costs.     4.   Surety and any of its
subsidiaries shall have the option of purchasing additional services from CNA at
rates and with documentation to be negotiated by the parties. Surety will be
charged by CNA and agrees to pay charges for intercompany services received by
Surety at the same rates and according to the same allocation methods as CNA
applies to other CNA insurance company affiliates and subsidiaries. Such rates
shall be determined by and shall be substantially equivalent to the actual cost
of providing said services.     5.   Surety and any of its subsidiaries shall
also have the option to request support from an individual CNA “Strategic
Business Unit” (“SBU”) for shared systems, such as database usage, facilities,
or other services, and the terms would be negotiated at the time the support is
requested.     6.   CNA and any of its affiliates shall have the option of
purchasing additional services from Surety at rates and with documentation to be
negotiated by the parties. CNA will be charged by Surety and agrees to pay
charges for intercompany services received by CNA at the same rates and
according to the same allocation methods as CNA applies to other CNA insurance
company affiliates and subsidiaries. Such rates are determined by and
substantially equivalent to the actual cost of providing said services.     7.  
The charges to each party for services purchased under this Agreement will flow
through its cost centers in each party’s ledger, and cash settlement will occur
each month via wire transfer as part of the normal intercompany settlement
process.     8.   This Agreement is not designed and should not be construed to
cover any cost applicable to any insurance coverage that Surety may purchase
from CNA for

2



--------------------------------------------------------------------------------



 



      Surety’s business or employees, which arrangement shall be documented by
separate agreement.     9.   To the extent that CNA or any CNA affiliate or SBU
and Surety have negotiated and entered into separate agreements for the
provision of specific services to Surety and payment to CNA, the terms of those
agreements shall remain unmodified by this Agreement and shall control.     10.
  This Agreement shall be effective so long as CNA, CNAF or any combination
thereof or their affiliates or shareholders shall continue to own a majority
interest in Surety. This Agreement may be terminated by either party upon the
provision of 30 days prior notice of such termination to the other party.    
11.   All notices, deliveries of documents and other communications required or
permitted to be given from one party to the other shall be in writing and,
except as otherwise expressly herein provided, shall be effective upon mailing
to the other by messenger delivery service (receipt signature required), by
express delivery service (receipt signature required) or by United States mail,
postage pre-paid, certified or registered mail with return receipt requested,
addressed to the others as follows:

  To Surety:    CNA Surety Corporation
CNA Plaza — 13 South
333 S. Wabash
Chicago, Illinois 60685
Attention: Chief Financial Officer
    To CNA:    Continental Casualty Company
CNA Center
Chicago, Illinois 60685
Attention: Chief Financial Officer
    with a copy to:    Continental Casualty Company
CNA Center
Chicago, Illinois 60685
Attention: General Counsel


  12.   Notice shall be effective upon receipt in the case of messenger or
express delivery service. Notice shall be effective three (3) business days
after deposit in the United States mail in the case of certified or registered
mail.     13.   This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof. It is especially understood
and agreed that this Agreement runs in perpetuity until terminated.     14.  
This Agreement may be amended only by the written agreement of the parties.    
15.   This Agreement is executed under and is to be construed by the laws of the
State of Illinois applicable to contracts entered into in Illinois without
regard to conflicts of laws or choice of law principles.

3



--------------------------------------------------------------------------------



 



  16.   Any portion of this Agreement in contravention of any applicable
statute, regulation, directive, or any governmental ruling shall, without
further action by the parties, be modified or deleted to the extent necessary to
conform to such statute, regulation, directive or ruling.     17.   If any
clause or any portion of this Agreement shall be unenforceable or declared
invalid for any reason whatsoever, such unenforceability or invalidity shall not
affect the enforceability or validity of the remaining portion of the Agreement
and such unenforceable or invalid portion shall be severable from the remainder
of this Agreement.     18.   The rights, duties and obligations hereunder are
not assignable, delegable or assumable.     19.   This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.     20.
  In accordance with the requirements of the Illinois Department of Insurance
the parties agree to make available to the Director or his designees the books,
records, and documents of both companies in relation to this agreement.

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their fully authorized respective officers this                      day of
                                         , 2004.

                      Continental Casualty Company                
 
                   
By:
 
      Attest:  
 
     
Title:
 
          Its Assistant Secretary    
 
                   
CNA Surety Corporation
               
 
                   
By: 
 
      Attest:  
 
     
Title:
 
          Its Assistant Secretary    

5